EXHIBIT FORM OF SENIOR INDENTURE CYTORI THERAPEUTICS, INC. and [] TRUSTEE INDENTURE DATED AS OF [], [] SENIOR DEBT SECURITIES TABLE OF CONTENTS i ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Page SECTION 101. Definitions 1 Act 1 Affiliate 1 Authenticating Agent 1 Beneficial Owner 1 Board of Directors 1 Board Resolution 1 Business Day 1 Commission 2 Company 2 “Company Request” or “Company Order” 2 Corporate Trust Office 2 Corporation 2 Defaulted Interest 2 Depositary 2 “Dollar” or “$” 2 Euro 2 Event of Default 2 Extension Notice 2 Extension Period 2 Final Maturity 2 Fixed Rate Security 2 Floating Rate Security 2 Foreign Currency 2 Global Security 2 Holder 2 Indenture 2 Interest 2 Interest Payment Date 3 Journal 3 Lien 3 Market Exchange Rate 3 Maturity 3 Officers’ Certificate 3 Opinion of Counsel 3 Optional Reset Date 3 Original Issue Discount Security 3 Original Stated Maturity 3 Outstanding 3 Paying Agent 3 Person 3 Place of Payment 4 Predecessor Security 4 Property 4 Redemption Date 4 Redemption Price 4 Regular Record Date 4 Reset Notice 4 Responsible Officer 4 Securities 4 Security Register and Security Registrar 4 Special Record Date 4 Stated Maturity 4 Subsequent Interest Period 4 Subsidiary 4 ii Page Trustee 4 Trust Indenture Act 4 Vice President 4 SECTION 102. Compliance Certificates and Opinions 4 SECTION 103. Form of Documents Delivered to Trustee 5 SECTION 104. Acts of Holders 5 SECTION 105. Notices, Etc., to Trustee and Company 6 SECTION 106. Notice to Holders; Waiver 6 SECTION 107. Conflict with Trust Indenture Act 6 SECTION 108. Effect of Headings and Table of Contents 6 SECTION 109. Successors and Assigns 6 SECTION 110. Separability Clause 7 SECTION 111. Benefits of Indenture 7 SECTION 112. Governing Law 7 SECTION 113. Legal Holidays 7 SECTION 114. Indenture and Securities Solely Corporate Obligations 7 SECTION 115. Consent of Holders of Securities in a Foreign Currency or Euros 7 SECTION 116. Payment Currency 7 ARTICLE TWO SECURITY FORMS SECTION 201. Forms Generally 8 SECTION 202. Form of Trustee’s Certificate of Authentication 8 ARTICLE THREE THE SECURITIES SECTION 301. Amount Unlimited; Issuable in Series 8 SECTION 302. Denominations 10 SECTION 303. Execution, Authentication, Delivery and Dating 10 SECTION 304. Temporary Securities 11 SECTION 305. Registration, Registration of Transfer and Exchange 11 SECTION 306. Mutilated, Destroyed, Lost and Stolen Securities 11 SECTION 307. Payment of Interest; Interest Rights Preserved; Optional Interest Reset 12 SECTION 308. Persons Deemed Owners 13 SECTION 309. Cancellation 13 SECTION 310. Computation of Interest 13 SECTION 311. Global Securities 13 SECTION 312. Optional Extension of Maturity 15 SECTION 313. CUSIP and ISIN Numbers 15 ARTICLE FOUR SATISFACTION AND DISCHARGE SECTION 401. Satisfaction and Discharge of Securities of any Series 15 SECTION 402. Satisfaction and Discharge of Indenture 16 SECTION 403. Application of Trust Money 17 ARTICLE FIVE REMEDIES SECTION 501. Events of Default 17 SECTION 502. Acceleration of Maturity; Rescission and Annulment 18 SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee 18 SECTION 504. Trustee May File Proofs of Claim 19 SECTION 505. Trustee May Enforce Claims Without Possession of Securities 19 SECTION 506. Application of Money Collected 19 SECTION 507. Limitation on Suits 19 SECTION 508. Unconditional Right of Holders to Receive Principal, Premium and Interest 20 SECTION 509. Restoration of Rights and Remedies 20 iii Page SECTION 510. Rights and Remedies Cumulative 20 SECTION 511. Delay or Omission Not Waiver 20 SECTION 512. Control by Holders 20 SECTION 513. Waiver of Past Defaults 20 SECTION 514. Undertaking for Costs 21 ARTICLE SIX THE TRUSTEE SECTION 601. Certain Duties and Responsibilities 21 SECTION 602. Notice of Defaults 22 SECTION 603. Certain Rights of Trustee 22 SECTION 604. Not Responsible for Recitals or Issuance of Securities 22 SECTION 605. May Hold Securities 23 SECTION 606. Money Held in Trust 23 SECTION 607. Compensation and Reimbursement 23 SECTION 608. Corporate Trustee Required; Eligibility; Conflicting Interests 23 SECTION 609. Resignation and Removal; Appointment of Successor 23 SECTION 610. Acceptance of Appointment by Successor 24 SECTION 611. Merger, Conversion, Consolidation or Succession to Business 25 SECTION 612. Preferential Collection of Claims Against Company 25 SECTION 613. Appointment of Authenticating Agent 25 ARTICLE
